        Case 3:20-cv-06698-JSC Document 10 Filed 03/31/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

ESTATE OF ROLAND GLEN                       )
HOEFER, by its Executor, Roland J.          )
Hoefer,                                     )
                                            )
             Plaintiff,                     )
                                            )
       v.                                   )   Civ. No. 20-0312-CFC
                                            )
U.S. BANK, N.A., as Securities              )
Intermediary and WELLS FARGO                )
BANK, N.A., as Securities                   )
Intermediary                                )
                                            )
             Defendants.                    )

        RULE 7.1 CORPORATE DISCLOSURE STATEMENT FOR
          U.S. BANK, N.A., AS SECURITIES INTERMEDIARY

      Pursuant to Fed. R. Civ. P. §7.1, Defendant U.S. Bank, N.A., not in its

individual capacity but solely as Securities Intermediary for Viva Capital 3 L.P.,

certifies that U.S. Bank, N.A. is a wholly-owned subsidiary of U.S. Bancorp, which

is a publicly traded company.




                                        1
       Case 3:20-cv-06698-JSC Document 10 Filed 03/31/20 Page 2 of 2




                                          /s/ John M. Seaman
OF COUNSEL:                              Kevin G. Abrams (#2375)
                                         John M. Seaman (#3868)
Harry S. Davis                           ABRAMS & BAYLISS LLP
SCHULTE ROTH & ZABEL LLP                 20 Montchanin Road, Suite 200
919 Third Avenue                         Wilmington, Delaware 19807
New York, NY 10022                       (302) 778-1000
(212) 756-2000                           abrams@abramsbayliss.com
                                         seaman@abramsbayliss.com
Bayard P. Brown
SCHULTE ROTH & ZABEL LLP                 Attorneys for Defendant U.S. Bank,
901 Fifteenth Street, NW                 N.A., as Securities Intermediary for
Suite 800                                Viva Capital 3 L.P.
Washington, DC 20005
(202) 729-7470

Dated: March 31, 2020




                                    2
